Case 6:18-cv-01237-WWB-GJK Document 273 Filed 05/20/20 Page 1 of 13 PageID 11774




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION



     CLASSIC SOFT TRIM, INC.,
     and ROADWIRE, LLC,

             Plaintiffs,
     v.                                                    Case No. 6:18-cv-01237-WWB-GJK


     ROSS ALBERT, KATZKIN LEATHER,
     INC., CLEARLIGHT PARTNERS,
     LLC, and CLEARLIGHT PARTNERS
     MANAGEMENT, LLC

     Defendants.
     _______________________________/


          PLAINTIFFS’ OPPOSED MOTION FOR LEAVE TO TAKE TEN ADDITIONAL
                       DEPOSITIONS BEYOND THE RULE 30 LIMIT


             Plaintiffs, Classic Soft Trim, Inc. and Roadwire, LLC (collectively “Plaintiffs”),

     respectively seek leave to take an additional ten (10) depositions beyond the Rule 30 limit of

     ten for a total of twenty (20) depositions. These additional depositions are necessary because

     this case deals with seven fact-intensive causes of action including antitrust claims against

     Defendants that require multiple corporate representatives and fact witnesses to address.

     Moreover, these depositions are the most efficient and effective means of gathering

     information given a particularly arduous discovery process and the refusal of Defendants and

     third parties to produce written discovery, even after Court Order. Finally, the depositions




                                                    1
Case 6:18-cv-01237-WWB-GJK Document 273 Filed 05/20/20 Page 2 of 13 PageID 11775




     will likely be taken remotely, substantially alleviating any cost or burden on opposing party

     to attend the depositions.


     I.     MEMORANDUM OF LAW

            Fed. R. Civ. Proc. 30(a)(2)(A)(i) sets the default limit on the number of depositions a

     party may take at ten (10). A party is required to obtain leave of court to take more than ten

     depositions, and the Court must grant such leave to the extent consistent with Rule 26(b)(1)

     and (2) “[l]eave to take additional depositions should be granted when consistent with the

     principles of Rule 26(b)(2).” Notes of the Advisory Committee (1993) to Fed. R. Civ. Proc.

     30. See also Goines v. Lee Mem'l Health Sys., Case No: 2:17-cv-656-FtM-29CM (M.D. Fla.

     Sep. 14, 2018). Rule 26(b)(1) defines the scope of discovery as follows:

            Parties may obtain discovery regarding any nonprivileged matter that is relevant to any
            party's claim or defense and proportional to the needs of the case, considering the
            importance of the issues at stake in the action, the amount in controversy, the parties'
            relative access to relevant information, the parties' resources, the importance of the
            discovery in resolving the issues, and whether the burden or expense of the proposed
            discovery outweighs its likely benefit. Information within this scope of discovery need
            not be admissible in evidence to be discoverable.
     Fed. R. Civ. P. 26(b)(1).

     Rule 26(b)(2) notes the court may alter the limit on the number of depositions taking into

     consideration the following factors:

            (i) the discovery sought is unreasonably cumulative or duplicative, or can be obtained
            from some other source that is more convenient, less burdensome, or less expensive;
            (ii) the party seeking discovery has had ample opportunity to obtain the information by
            discovery in the action; or
            (iii) the proposed discovery is outside the scope permitted by Rule 26(b)(1).
     Fed. R. Civ. P. 26(b)(2)(A), (C).




                                                   2
Case 6:18-cv-01237-WWB-GJK Document 273 Filed 05/20/20 Page 3 of 13 PageID 11776




            Courts in this district generally require the moving party to "justify the necessity of the

     depositions already taken in the case" and make a particularized showing of why the additional

     depositions are necessary. See Jones-Walton v. Villas at Lake Eve Condominium Assoc., Inc.,

     No. 6:15-cv-995-Orl-22TBS, 2017 WL 1653735, at *2 (M.D. Fla. May 2, 2017) (internal

     quotation marks omitted) (see also Tardif v. People for the Ethical Treatment of Animals, No.

     2:09-cv-537-FtM-29SPC, 2011 WL 2413630, at *1 (M.D. Fla. June 13, 2011).


     II.    ARGUMENT: PLAINTIFFS SHOULD BE GRANTED LEAVE TO TAKE TEN

            ADDITIONAL DEPOSITIONS

            a.      The Claims In This Matter Are Fact-Intensive And Complex Requiring

                    Additional Depositions

            This is a complex track three case wherein Plaintiffs have alleged seven causes of action

     against their former executive Ross Albert, Katzkin Leather and their parent companies

     ClearLight Partners, LLC and ClearLight Partners Management, LLC.               The parties are

     competitors in the aftermarket automobile restyler leather industry. Plaintiffs have alleged a

     broad pattern and practice of unfair competition and violations of the Sherman Act as well as

     other business torts against Defendants nationwide. Dkt. 104. Plaintiffs allege that Defendants

     systematically research and target Plaintiffs’ most prosperous operational branches of leather

     interior installation and leather kit purchases and employ tortious tactics to steal Plaintiffs’

     market-specific trade secrets, customers, contracts, and employees. Id. Antitrust cases are

     necessarily fact intensive. Convad Communications Company v. Bell South Corporation (11th

     Cir. 2002) 299 F.3d 1272, 1279; Tiftarea Shopper, Inc. v. Ga. Shopper, Inc. (11th Cir. 1986)

     786 F.2d 1115, 1118. Plaintiffs’ additional causes of action for business tort and pursuant




                                                    3
Case 6:18-cv-01237-WWB-GJK Document 273 Filed 05/20/20 Page 4 of 13 PageID 11777




     FDUTPA, Ohio Trade Secrets Law and Common Law Prohibition Unfair Competition, the

     Computer Fraud and Abuse are equally fact-intensive requiring additional depositions.


            b.      Plaintiffs Are Unable To Obtain The Information By Any Other Way Due

                    To Defendants’ Abuse Of The Discovery Process

            Plaintiffs have diligently pursued written discovery in this matter, but every attempt

     has been stonewalled resulting in eleven (12) discovery motions, one of which is still pending,

     Dkt. 269. [See Docket #s 37, 86, 127, 146, 158, 196, 197, 207, and Case No. 8:19-mc-00012-

     DOC-KES). Even with consistent rulings ordering Defendants and third parties to comply there

     is still major obstruction and delays occurring, forcing Plaintiffs to run out of time and to now

     need to complete their discovery with multiple depositions.

            An example of the obstruction is evident from the conduct of third party Classic Design

     Automotive, a Katzkin authorized restyler, who was ordered to comply with Plaintiffs’

     subpoena and perform a search for and produce ESI. Dkt 229. Once records and an electronic

     search were received by Plaintiff it was apparent that a search compliant with the Court’s order

     had not been performed because responsive records Plaintiffs have retrieved from other

     sources were not produced. Plaintiffs confirmed the missing records in depositions of Classic

     Design Automotive’s principal John Held and its IT expert hired to perform the ESI search,

     Richard Conner. After it was confirmed that not all devices were searched and Mr. Conner

     was not even asked to search all the emails of several key email addresses, a renewed motion

     was filed with detailed exhibits and charts supporting the requested order, that the CDA devices

     be turned over for a neutral forensic search. [Se Dkt. 269, Exhibits 1-7]. Similarly, Plaintiffs

     have been ordered to try to work out dozens of unanswered Rule 34 requests to Defendants




                                                    4
Case 6:18-cv-01237-WWB-GJK Document 273 Filed 05/20/20 Page 5 of 13 PageID 11778




     Katzkin and CLP, that have been objected to causing the Court to order the attempted

     facilitation by a third party. Plaintiffs now need multiple depositions as with these pending

     discovery issues outstanding, and the discovery cut off set for June 24, 2020, Plaintiffs have

     no other method to try to complete their discovery.

            c.      The Discovery Sought Is Unique and Cannot Be Obtained From Another,

                    Less Burdensome Source

     Plaintiffs have already taken the depositions of the following individuals:

        1. Peter Kim. Mr. Kim is Katzkin’s current CFO and former principal at ClearLight

            Management with knowledge of ClearLight’s control over Katzkin’s operations

            through its board of directors including the illegal conduct against Plaintiffs.

        2. Richard Conner. Mr. Conner is the IT expert hired by CDA to perform a search of

            CDA’s electronic devices pursuant. Mr. Conner’s deposition was required to prove

            that CDA had not complied with the Court’s Order Dkt. 229 and Mr. Conner had not

            imaged all devices or searched for required requests.

        3. John Held. Mr. Held is knowledgeable of the plan and process to build out CDA and

            intercept CST customer contracts for the benefit of Katzkin leather and determinant of

            Roadwire and CST. Mr. Held’s deposition was cut short when it was determined that

            records relevant to questioning him (which had been ordered by the Court (Dkt. 229))

            were not produced.

        4. Tim Clyde. Mr. Clyde is the President and CEO of Katzkin Automotive and is

            knowledgeable about the operations of Katzkin and controlling influence of

            ClearLight, including the hiring of Ross Albert.




                                                    5
Case 6:18-cv-01237-WWB-GJK Document 273 Filed 05/20/20 Page 6 of 13 PageID 11779




        5. Dave Sheffler. Mr. Sheffler is the Regional Sales Director of Katzkin and personally

            traveled to Orlando Florida on a regular basis to facilitate building out CDA’s

            operations, met with CST’s employees and made false representations that CST was

            going out of business in order to cause the mass exodus of employees on March 16,

            2016.

     Additionally, the following depositions have been scheduled and are being scheduled with

     Defense counsel to take place in the upcoming weeks:

        6. Defendant Ross Albert. Mr. Albert is knowledgeable about the specific allegations

            against him, his employment with Classic Soft Trim, his misrepresentations to

            Plaintiffs employees, and his employment with Katzkin.

        7. Ron Leslie. Mr. Leslie is Katzkin’s Vice President of Restyler Sales and is the

            individual who initially engaged Ross Albert in early 2015 with an extremely lucrative

            territory sales manager proposal while Mr. Albert continued to work with for CST for

            the benefit of Katzkin until March 2016.

        8. Dr. Henry Kawathy. Dr. Kawathy is Defendants’ antitrust expert.

        9. Greg Vogel. Greg Vogel is a former CST executive who, similar to Ross Albert in

            Orlando, has knowledge regarding his sabotage of CST operations in Cincinnati for the

            benefit of Katzkin and ClearLight. Mr. Vogel has knowledge related to the financial

            investment Katzkin provided him as well as the trade secret and confidential,

            proprietary information he provided to Katzkin.

        10. Daniel Valencia. Mr. Valencia is knowledgeable about the allegations in the complaint

            regarding him specifically including lies, threats and intimidation of CST Orlando




                                                  6
Case 6:18-cv-01237-WWB-GJK Document 273 Filed 05/20/20 Page 7 of 13 PageID 11780




            employees to leave and join Katzkin restyler CDA. While Defendants attempt to

            absolve themselves of this conduct asserting Mr. Valencia’s conduct has nothing to do

            with them, Mr. Valencia was present at meetings and has personal knowledge that this

            illegal conduct was done at the direction of Dave Sheffler and Ross Albert.

     Plaintiffs respectfully seek leave of Court to take the depositions of the following essential

     witnesses:

        1. Nayomi Soto. Ms. Soto is the individual that personally intercepted CST contracts for

            Roadwire leather with dealerships and gave them to John Held to install with Katzkin

            leather.

        2. Bill North. Mr. North is a Katzkin salesman knowledgeable about the sales operations

            of Katzkin in Cincinnati and false representations made to dealerships and customers

            in Cincinnati.

        3. Brooks Mayberry. Mr. Mayberry is the Chairman of Katzkin’s board of directors. Mr.

            Mayberry has submitted several declarations in this matter attesting to his knowledge

            of Katzkin operations. Mr. Mayberry is unique in that he joined Katzkin in 1998 as

            CEO wherein he oversaw all operations and thereafter became Katzkin’s president in

            2003. Mr. Mayberry is the only Defense witness with personal knowledge of Katzkin

            operations relevant to the allegations in the Complaint that took place prior to 2007.

        4. Jeff Manessero. Mr. Manessero is a principal at ClearLight Partners and board member

            of Katzkin. Mr. Manessero testified on behalf of Katzkin and Clearlight on January 7,

            2020 at an evidentiary hearing on Defendants’ overuse of the AEO designation on




                                                   7
Case 6:18-cv-01237-WWB-GJK Document 273 Filed 05/20/20 Page 8 of 13 PageID 11781




           produced discovery. During that hearing, Mr. Manessero testified that he is a member

           of a small group of ClearLight principals that oversee the control over Katzkin.

        5. Michael Kaye. Mr. Kaye is the senior partner of CLP and is knowledgeable about the

           operations of Clear Light Partners and ClearLight Partners Management, the

           relationship between those entities and Katzkin, the acquisition of Katzkin, and the

           events in 2015 where Defendants were put under substantial pressure from their lender

           to increase sales and profits.

        6. Jeff Gambill. Mr. Gambill has knowledge related to Katzkin inducing him to terminate

           his relationship with CST and acquire CST employees, customers and contracts in

           Cincinnati.

        7. Christina Baroni. Mr. Baroni has knowledge related to Ross Albert and Daniel

           Valencia accessing CST computers without permission as well as knowledge about the

           stealing of CST customer lists and other trade secrets.

        8. Daniel Feliciano. Mr. Feliciano has knowledge regarding the false and misleading

           information given to CST Orlando employees (“CST is closing, CST has moved

           locations to Silver Star Road, CST will lay off all employees”) as well as

           CST/Roadwire customer dealerships, by Dave Sheffler, Ross Albert, Ron Leslie, and

           Daniel Valencia.

        9. Deven Patel. Mr. Patel is a former CST Orlando shop employee with knowledge of

           items stolen from CST Orlando and the secret meeting or “job fair” of CST employees

           that was held by Dave Sheffler, Ross Albert in March 2016, and the payment of cash

           to CST employees by CDA for work to build out CDA facilities.




                                                  8
Case 6:18-cv-01237-WWB-GJK Document 273 Filed 05/20/20 Page 9 of 13 PageID 11782




         10. John Donnellan. Mr. Donnellan is the manager of CDA and is knowledgeable of the

             Orlando claims regarding CDA eliminating CST/Roadwire from the Orlando market

             and the price increase to consumer dealerships thereafter.

             During the meet and confer process, Defense counsel argued that the additional

     depositions Plaintiff seeks are irrelevant and duplicative. This is not the case. Each of the

     deponents are Defendants employees and Plaintiffs former employees and competitors who

     each had direct involvement in causing the damages that Plaintiffs allege, and each has unique

     knowledge of facts that are not readily obtainable from any other source.                 Moreover, in

     addition to their direct involvement with the complained-of activities1, Defendants have

     identified many of the proposed deponents as having relevant information. Specifically,

     Defendants have identified Ross Albert, Tim Clyde, Brooks Mayberry, Peter Kim, Ron Leslie,

     Dave Sheffler, Bill North, Michael Kaye, Jeff Manessero, Daniel Valencia, John (or Jack)

     Donnellan and John Held in their disclosures as potential witnesses who possess relevant

     information that could be called at trial. See ClearLight Katzkin Disclosure Exhibit A and

     Ross Albert Disclosures Exhibit B. This weighs heavily in favor of allowing them to be

     deposed. See Price v. Gwinnett Family Dental Care, LLC, No. 06-CV-2659-BBM-GGB, 2007

     WL 3477771, at *4 (N.D. Ga. Oct. 31, 2007) (“Most of the witnesses Plaintiff seeks to depose,

     however, have been identified by Defendant as possible witnesses in this case. . . . To the extent

     the individuals Plaintiff seeks to depose remain potential witnesses for the defense, the Court

     finds that Plaintiff is entitled to inquire into their knowledge of the relevant facts to avoid



     1
      Defense expert Dr. Kawathy and IT expert Richard Conner have no involvement in the complained of
     activities.




                                                         9
Case 6:18-cv-01237-WWB-GJK Document 273 Filed 05/20/20 Page 10 of 13 PageID 11783




      surprise at trial.”).

              Here, Plaintiffs assert the ten (10) depositions taken and scheduled in the weeks

      following this filing were necessary but insufficient. Because this case deals involves over ten

      years of relevant and complex antitrust conduct, it justifies allowing more depositions. The

      additional ten requested are reasonable under these circumstances.

              d.       All Depositions Will Likely Be Taken Remotely

              All existing and planned depositions will be taken by “Zoom” where the deponent is

      home and counsel are in remote locations. Given the stay at home orders in California, Florida

      in Ohio, where the depositions requested will take place, the inconvenience to counsel and

      witnesses is substantially minimized. This remote procedure has been in place for years, but

      is now being used frequently based on the pandemic. It is well accepted. See Rule 30(b)(4)

      (allowing deposition "by remote means"); Balu v. Costa Crociere S.P.A., No. 11 -60031-CIV,

      2011 WL 3359681, at *2 (S.D. Fla. Aug. 3, 2011) (noting "depositions are now readily taken

      inexpensively by internet video (e.g., Skype) or through somewhat more expensive, but still

      efficient, video conferencing facilities."); Hernandez v. Hendrix Produce, Inc., 297 F.R.D.

      538, 541 (S.D. Ga. 2014) ("Skype depositions have been used where travel is cost prohibitive"

      - collecting cases); In re Willingham, No. 3:11-AP-00269-JAF, 2014 WL 3697556, at *4

      (Bankr. M.D. Fla. July 18, 2014) ("ample case law recognizes that a videoconference

      deposition can be an adequate substitute for an in-person deposition, particularly when

      significant expenses are at issue"). Accordingly, as an additional basis for the Court to find

      good cause, remote depositions will be used to complete discovery.


      ///




                                                    10
Case 6:18-cv-01237-WWB-GJK Document 273 Filed 05/20/20 Page 11 of 13 PageID 11784




      III.   CONCLUSION

             For the foregoing reasons, Plaintiffs respectfully the Court grant Plaintiffs leave to take

      ten depositions in addition to the ten provided by Rule 30, including Nayomi Soto, Bill North,

      Brooks Mayberry, Michael Kaye, Jeff Manassero, Jeff Gambill, Christina Baroni, John

      Donnellan, Deven Patel and Daniel Feliciano.




      Dated: May 20, 2020                         Respectfully submitted,



                                               By: ______________________

                                                    MAHAFFEY LAW GROUP, PC
                                                    Douglas L. Mahaffey, ESQ, (pro hac vice)
                                                    California Bar No. 125980
                                                    20162 SW Birch St, Ste 300
                                                    Newport Beach, CA 92660
                                                    Telephone: 949-833-1400
                                                    Telecopier: 949-263-8736

                                                    BAKER & HOSTETLER LLP
                                                    Kevin W. Shaughnessy
                                                    Florida Bar No. 0473448
                                                    P. Alexander Quimby
                                                    Florida Bar No. 099954
                                                    Primary email: aquimby@bakerlaw.com


                                                    Attorneys for Plaintiffs




                                                     11
Case 6:18-cv-01237-WWB-GJK Document 273 Filed 05/20/20 Page 12 of 13 PageID 11785




             CERTIFICATE OF GOOD FAITH PURSUANT TO LOCAL RULE 3.01(g)

             The undersigned counsel hereby certifies a good faith effort to resolve the issues raised

      in this Motion prior to filing both through written and telephone communication but the parties

      were unable to reach a resolution on all issues. Plaintiffs originally intended to request the

      deposition of Huy Dang Vu, ClearLight Partners and ClearLight Management’s CFO. Mr. Vu

      is identified as a potential witness in ClearLight and Katzkin’s disclosures and has produced

      declarations in this matter; however, during the meet and confer effort Defense counsel

      represented that Mr. Vu would not be able to provide any ClearLight information beyond that

      of Mr. Kaye and Mr. Manessero. Accordingly, Plaintiffs removed Mr. Vu from the list of

      proposed deponents. The parties were unable to reach agreement on the other deponents.

      Dated: May 20, 2020                          Respectfully submitted,

                                              By: ______________________

                                                   MAHAFFEY LAW GROUP, PC
                                                   Douglas L. Mahaffey, ESQ, (pro hac vice)
                                                   California Bar No. 125980
                                                   20162 SW Birch St, Ste 300
                                                   Newport Beach, CA 92660
                                                   Telephone: 949-833-1400
                                                   Telecopier: 949-263-8736

                                                   BAKER & HOSTETLER LLP
                                                   Kevin W. Shaughnessy
                                                   Florida Bar No. 0473448
                                                   P. Alexander Quimby
                                                   Florida Bar No. 099954
                                                   Primary email: aquimby@bakerlaw.com
                                                   Attorneys for Plaintiffs




                                                    12
Case 6:18-cv-01237-WWB-GJK Document 273 Filed 05/20/20 Page 13 of 13 PageID 11786




                                    CERTIFICATE OF SERVICE

             I certify that on May 20, 2020 I electronically filed a copy of the foregoing with the

      Clerk of the Court by using the CM/ECF system which will send a notice of the electronic

      filing to the following:

       Kevin W. Shaughnessy                                Don Howarth
       kshaughnessy@bakerlaw.com                           Suzelle M. Smith
       Paul Alexander Quimby                               Tomas S. Glaspy
       aquimby@bakerlaw.com                                HOWARTH & SMITH
       Meagan Leigh Martin                                 523 W. 6th St., Suite 728
       mmartin@bakerlaw.com                                Los Angeles, CA 90014
       BAKER & HOSTETLER LLP                               Email: dhowarth@howarth-smith.com
       SunTrust Center                                     Email: ssmith@howarth-smith.com
       200 South Orange Avenue, Suite 2300                 Email: tglaspy@howarth-smith.com
       Orlando, FL 32802

       Attorneys for Plaintiffs, Classic Soft Trim,        Attorneys for Katzkin Leather, Inc.,
       Inc. and Roadwire, LLC                              Clearlight Partners, LLC and Clearlight
                                                           Partners Management, LLC



       Courtney B Wilson, Esq.
       Lindsay Alter, Esq.
       LITTLER MENDELSON, P.C.
       Wells Fargo Center
       333 SE 2nd Ave., Ste. 2700
       Miami, FL 33131
       Email: CWilson@littler.com
       Email: LAlter@littler.com

       Attorneys for Defendant Ross Albert




                                                      Stephen Rapaport




                                                      13
